Citation Nr: 1820351	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO. 14-41 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for residuals of cerebrovascular accident, claimed as a stroke.

3. Entitlement to service connection for a heart condition.

4. Entitlement to service connection for lung condition to include chronic obstructive pulmonary disease (COPD) and emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from October 1958 to November 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Muskogee, Oklahoma, Regional Office (RO). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In November 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran, who has "boots on the ground" time in Vietnam, has alluded to various studies indicating that his disorders may have been caused by his presumed exposure to herbicides. Remand is necessary to ensure the Veteran submits these studies and to obtain medical opinions to determine the etiology of the Veteran's claimed conditions.

THE VETERAN IS ADVISED that he has the opportunity to submit any supporting and competent information indicating a linkage between his claimed disorders and service. The Veteran is otherwise advised that as to the development efforts detailed below, he should fully cooperate in this effort. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his hypertension, residuals of a stroke, heart condition, and COPD. After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

A specific request should be made to the Veteran to provide the Agent Orange exposure studies discussed in his November 2017 hearing; as well as ALL OTHER STUDIES THE VETERAN MAY HAVE INDICATING A COMPETENT LINKAGE BETWEEN HIS DISORDERS AND SERVICE. 

2. After all available records have been associated with the claims file and/or e-folder, send the Veteran's records to a VA examiner to conduct a review of the Veteran's file and provide a medical opinion regarding diagnosis and etiology of the Veteran's hypertension. 

If the RO determines that VA examination is necessary the RO should schedule the Veteran for an examination to determine the etiology of his hypertension. 

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* The Veteran was seen numerous times for periodic and annual flight medical examinations in service. The examinations indicate no history of heart trouble or chest trouble with the exception of a January 1975 double master's test which was noted to be borderline abnormal, no condition was diagnosed at that time and echocardiograms during the time period were reported to be normal. 

* The Veteran's July 1979 separation examination noted normal heart, vascular system, and lungs and chest. The Veteran also checked boxes indicating that he had no heart trouble, shortness of breath or high blood pressure.

* In various medical treatment records from the late 1990s, the Veteran shows some evidence of heart symptoms including pain and tightness in his chest, shortness of breath, and concerns about his heart. A stress test report from 1998 indicates premature ventricular contractions but reports an impression of "normal."

* Blood pressure readings from November 2009 through August 2016 indicate a maximum blood pressure reading of 134/96 and note a diagnosis for benign hypertension. 

* In a September 2012 DBQ the Veteran was noted to have a diagnosis for hypertension but the clinician did not provide an opinion as to whether the Veteran's hypertension was caused by military service or presumed exposure to Agent Orange. 

* In a July 2016 eye examination the Veteran was noted to have a diagnosis for heart disease and hypertension. The Veteran's blood pressure was not taken at the examination and it is unclear what prompted the clinician to provide the stated diagnoses.

* In a January 2017 treatment note the Veteran was noted to have a controlled hypertension. 

* In the Veteran's November 2017 hearing testimony he asserted that he has a current diagnosis for hypertension but that it is under control. The Veteran also asserted that his exposure to Agent Orange caused some type of heart condition which led to hypertension and resulted in a stroke. The Veteran also noted that he was given Agent Orange examinations while in service and the results would be provided to the VA following the hearing. The Veteran also asserted that he would go to his private doctor to check for a diagnosis for a heart condition. 

* In a January 2018 treatment record the Veteran was reported to have regular heart sounds, good rate, and no murmurs. 

* In a February 2018 private treatment note the Veteran was noted to have Hyperlipidemia and a stroke. A February 2018 echocardiogram revealed a normal ejection fraction and no diagnosis for an existing heart condition was noted. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete and detailed explanation in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's hypertension began during a period of active service, or existed prior to service and was aggravated by service. 

d. The examiner must also provide an opinion as to whether the Veteran's presumed exposure to Agent Orange caused his hypertension.

e. The examiner must also provide an opinion as to whether any heart condition caused the Veteran's hypertension. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

3. After all available records have been associated with the claims file and/or e-folder, send the Veteran's records to a VA examiner to conduct a review of the Veteran's file and provide a medical opinion regarding diagnosis and etiology of any residuals resulting from a stroke.

If the RO determines that VA examination is necessary the RO should schedule the Veteran for an examination to determine the diagnosis and etiology of his residuals of a stroke.

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* The Veteran was seen numerous times for periodic and annual flight medical examinations in service. The examinations indicate no history of heart trouble or chest trouble with the exception of a January 1975 double master's test which was noted to be borderline abnormal, no condition was diagnosed at that time and echocardiograms during the time period were reported to be normal. 

* The Veteran's July 1979 separation examination noted normal heart, vascular system, and lungs and chest. The Veteran also checked boxes indicating that he had no heart trouble, shortness of breath or high blood pressure.

* In various medical treatment records from the late 1990s, the Veteran shows some evidence of heart symptoms including pain and tightness in his chest, shortness of breath, and concerns about his heart. A stress test report from 1998 indicates premature ventricular contractions but reports an impression of "normal."

* In the Veteran's November 2017 hearing testimony he indicated that he has a current diagnosis for hypertension but that it is under control. The Veteran also asserted that his presumed exposure to Agent Orange caused some type of heart condition which led to hypertension and resulted in a stroke. The Veteran also noted that he was given Agent Orange examinations while in service and the results would be provided to the VA following the hearing. The Veteran also indicated that he would go to his private doctor to check for a diagnosis for a heart condition. 

* In a February 2018 private treatment note the Veteran was noted to have hyperlipidemia and a stroke. A February 2018 echocardiogram revealed a normal ejection fraction and no diagnosis for an existing heart condition was noted. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete detailed explanation in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's stroke or residuals of a stroke began during a period of active service, or existed prior to service and was aggravated by service. 

d. The examiner must also provide an opinion as to whether the Veteran's presumed exposure to Agent Orange could have caused his stroke.

e. The examiner must also provide an opinion as to whether the Veteran's hypertension caused a stroke.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

4. After all available records have been associated with the claims file and/or e-folder, send the Veteran's records to a VA examiner to conduct a review of the Veteran's file and provide a medical opinion regarding diagnosis and etiology of a heart condition.

If the RO determines that VA examination is necessary the RO should schedule the Veteran for an examination to determine the diagnosis and etiology of his heart condition.

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* The Veteran was seen numerous times for periodic and annual flight medical examinations in service. The examinations indicate no history of heart trouble or chest trouble with the exception of a January 1975 double master's test which was noted to be borderline abnormal, no condition was diagnosed at that time and echocardiograms during the time period were reported to be normal. 

* The Veteran's July 1979 separation examination noted normal heart, vascular system, and lungs and chest. The Veteran also checked boxes indicating that he had no heart trouble, shortness of breath or high blood pressure.

* In various medical treatment records from the late 1990s, the Veteran shows some evidence of heart symptoms including pain and tightness in his chest, shortness of breath, and concerns about his heart. A stress test report from 1998 indicates premature ventricular contractions but reports an impression of "normal."

* In a September 2012 DBQ the Veteran was noted to have no diagnosis for ischemic heart disease (IHD). 

* A February 2014 echocardiogram indicated the Veteran's heart was generally normal. In a February 2014 DBQ, the clinician noted no diagnosis for a heart condition and the Veteran denied having a heart condition. The clinician indicated that there was no pathology to render a diagnosis. 

* In the Veteran's November 2017 hearing testimony he indicated that he does not know if he has a heart disease or disability. 

* In a January 2018 treatment record the Veteran was reported to have regular heart sounds, good rate, and no murmurs. 

* In a February 2018 private treatment note the Veteran was noted to have Hyperlipidemia and a stroke. A February 2018 echocardiogram revealed a normal ejection fraction and no diagnosis for an existing heart condition was noted. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete detailed explanation in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran has a diagnosis for a heart condition and whether that heart condition began during a period of active service, or existed prior to service and was aggravated by service. 

d. If the examiner determines the Veteran has a heart condition, the examiner must also provide an opinion as to whether the Veteran's presumed exposure to Agent Orange could have caused his diagnosed heart condition.





The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

5. After all available records have been associated with the claims file and/or e-folder, send the Veteran's records to a VA examiner to conduct a review of the Veteran's file and provide a medical opinion regarding diagnosis and etiology of the Veteran's COPD.

If the RO determines that VA examination is necessary the RO should schedule the Veteran for an examination to determine the diagnosis and etiology of his COPD.

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* The Veteran was seen numerous times for periodic and annual flight medical examinations in service. The examinations indicate no history of chest pain with the exception of a January 1974 examination in which the Veteran noted some chest pain, there was no other relevant notations or diagnosis in the January 1974 examination or any other flight examinations

* An in-service pulmonary function test in November 1975 was noted to be within normal limits. 

* The Veteran's July 1979 separation examination noted normal heart, vascular system, and lungs and chest. The Veteran also checked boxes indicating that he had no heart trouble, shortness of breath or high blood pressure.

* In an August 2012 letter the Veteran's private doctor asserted that he has been treated for severe obstructive airway disease and has been a patient since 2006. 

* In a September 2012 disability benefits questionnaire (DBQ) the Veteran was noted to have a diagnosis for COPD. The clinician did not provide a statement regarding whether the Veteran's COPD was related to his service. 

* In an April 2013 treatment note the Veteran was reported to have breathing difficulties and the clinician noted a diagnosis for severe chronic obstructive pulmonary disease. 

* In an August 2013 DBQ examination the Veteran was noted to have COPD and emphysema. The examiner indicated the Veteran's COPD was not caused by service and stated that the Veteran's in-service medical records do not indicate an issue with the Veteran's lungs. 

* A May 2014 letter from the Veteran's private doctor indicates the Veteran has end stage chronic obstructive pulmonary disease. The doctor also states that the Veteran "certainly had exposure to significant toxins while he was in the Vietnam War." The doctor does not provide supporting evidence for this conclusion; nor states a nexus. 

* The Veteran was seen multiple times from November 2014 to July 2016 with complaints of shortness of breath. 

* In the Veteran's November 2017 hearing testimony he asserted that he was diagnosed with COPD in 2005 and does not recall breathing problems prior his diagnosis. The Veteran noted that he began smoking heavily in Vietnam due to nerves but also stated that he believes his COPD was exacerbated by exposure to Agent Orange.

* A January 2018 medical treatment record indicates the Veteran's COPD is stable.

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete detailed explanation in support of such a finding. 




c. The examiner must provide an opinion as to whether the Veteran's COPD began during a period of active service, or existed prior to service and was aggravated by service. 

d. The examiner must also provide an opinion as to whether the Veteran's exposure to Agent Orange could have caused his COPD.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




